Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 11, 12, 15-17, 20, 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mihálik (WO 2019/093976).
	Mihálik discloses a transfer apparatus for tire plies comprising a transfer ring with a plurality of first ring segments (21-29) and a frame (1a) that extends in a circumferential direction and holds the ring segments in respective first angular positions distributed in the circumferential direction along the frame.  The ring segments are also radially movable for holding and releasing the ply/tread (page 5, lines 1-3; page 6, lines 1-3) and thus would be radially movable between two radial distances as claimed.  The transfer apparatus further includes a rolling device (4) positionable in a second angular position between the first angular positions and a second radially movable ring segment (62) positionable in the second angular position, this second segment (62) being radially movable (e.g. compare figs. 6 and 7) and thus positionable at the second radial distance.  This anticipates claim 1, it being noted that although ring segment (62) is offset axially, it is located at the same angular position as the rolling device (4) and therefore satisfies claim 1.
	As to claim 2, the rolling device (4) and the second ring segment (62) are at the same angular position simultaneously.  As to claims 3-5, the rolling device (4) is radially movable to any desired radial distance (page 5, lines 1-3, “central stitching roller” = rolling device “4”) which movement is allowed by the second ring segment (62) which passes along the rolling device (4).  As to claim 11, the rings segment (62) can selectively move and therefore would be .
Claims 1-7, 11, 12 and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mihálik (WO 2019/093976) taken in view of Yabe (US 4,039,366).
	Mihálik discloses a transfer apparatus for tire plies comprising a transfer ring with a plurality of first ring segments (21-29) and a frame (1a) that extends in a circumferential direction and holds the ring segments in respective first angular positions distributed in the circumferential direction along the frame.  The ring segments are also radially movable for holding and releasing the ply/tread (page 5, lines 1-3; page 6, lines 1-3) and thus would be radially movable between two radial distances as claimed.  The apparatus further includes a rolling device (91 and/or 92) positionable in a second angular position between the first angular positions and a second radially movable ring segment (20) positionable in the second angular 
	Yabe is also directed to a tire transfer apparatus and suggests that mounting a stitching mechanism on the transfer/carrier apparatus can “greatly contribute to reducing the operational time per unit tire” (col. 1, lines 31-33).  Following this guidance, it would have been obvious to mount the stitching rollers (91/92) of Mihálik to the transfer apparatus to reduce the operational time per unit tire.  In such case, the rolling device (91 and/or 92) would be part of the transfer apparatus and therefore a transfer apparatus as claimed in claim 1 would have been obvious.
	As to claim 2, the rolling device (91/92) and the second ring segment (20) are at the same angular position simultaneously.  As to claims 3-5, the rolling device (91/92) is radially movable to any desired radial distance through the second ring segment (1b/20) which movement is allowed by the second ring segment (20/1b) which passes along the rolling device (91/92).  As to claim 6, in view of the teachings of Yabe in which the pairs of stitching rollers that are mounted to the transfer carrier are mounted to a central radially movable element (note esp. 9a/10a/11a in figs. 2,3b-3d, 4e-4f), it would have been obvious to so mount the pair of stitching rollers 91/92 of Mihálik.  With such a central mounting, it would be expected or obvious that the ring segment (20) would or should radially move over the same axis and therefore coaxially with the stitching rollers.  While the segment (20) would move axially out of the way to allow stitching by the stitching rollers and thus the coaxial movements would be at different times, this is not excluded by the present claims.  As to claim 7, .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mihálik (WO 2019/093976) taken in view of Yabe (US 4,039,366) as applied above, and further in view of Huisman et al. (US 5,948,207).
	As to claims 8-10, in Mihálik, the first ring segment (20) includes a U-shaped frame support (1b) but it is only open on one side axially.  Huisman is also directed to a transfer ring with an axially extended open gate area in the ring to accommodate stitching and suggests art recognized equivalence of either a one sided open gate (fig. 5) or a gate bounded on all sides (fig. 4 - see col. 5, lines 20-32).  In view of this teaching, it would have been an obvious alternative to provide an opening bounded on all sides (i.e. a U-shaped frame extension on both axial sides) rather than only the one sided open U-shaped frame in Mihálik for only expected and predictable results.  In such instance, legs on both sides along with connecting members there between to bound the opening on all sides would have been present and would satisfy claims 8-10.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mihálik (WO 2019/093976) alone or further in view of Yabe (US 4,039,366) as applied to claim 1 above, and further in view of Ishii et al. (US 5,156,713).
	As to claims 13-14, providing ring segments of a transfer ring such as in Mihálik with retaining elements such as magnets or vacuum would have been obvious in view of Ishii which provides evidence that it is known and conventional in this art to include such retaining elements on the ring segments in the various transfer rings used in tire building (e.g. note col. 6, line 18-21; col. 9, lines 38-41; col. 10, line 67 - col. 11, line 1; col. 11, lines 50+), only the expected and predictable results, including better retention of a cylindrical tire or tread band, being achieved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
January 10, 2022